PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of
KRYTENBERG et al.
Application No. 15/668,749
Filed: August 04, 2017
Attorney Docket No. MSH-1150
:
:
:          DECISION ON PETITION
:
:





This is a decision on the request for refund filed September 03, 2020.

The request for refund is GRANTED.

Applicant files the above request for refund ($1,000.00), in regards to the petition decision mailed November 17, 2020, stating that a timely response was filed May 11, 2020 and that the notice of abandonment was sent in error.
 
In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, the petition fee of $1,000.00 has been refunded to applicant’s deposit account.

Inquiries concerning this decision may be directed to the undersigned at (571) 272-4231.



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions